              CASE 0:19-cv-01604-JNE-HB Document 25 Filed 11/07/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

                                CIVIL MOTION HEARING
RoundmUp, LLC,                               )                     COURT MINUTES
                                             )                 BEFORE: JOAN N. ERICKSEN
                            Plaintiff,       )                     U.S. District Judge
                                             )
        v.                                   )     Case No:              19-cv-1604 (JNE/HB)
                                             )     Date:                 November 07, 2019
Facebook, Inc.,                              )     Deputy:               Catherine B. Cusack
                                             )     Court Reporter:       Maria V. Weinbeck
                            Defendant.       )     Courthouse:           Minneapolis
                                             )     Courtroom:            12W
                                             )     Time Commenced:       11:11 AM
                                                   Time Concluded:       11:30 AM
                                                   Time in Court:        19 minutes

Hearing on: Defendant    Facebook’s Motion to Dismiss [Dkt. No. 8]
APPEARANCES:
       Plaintiff:   No appearance
       Defendant:   Dennis L. Wilson, Nichole D. Chollet, Robert J. Gilbertson

PROCEEDINGS:

       Facebook’s motion was argued and granted for the reasons stated on the
       record; all claims against Facebook are dismissed without prejudice.
**IT IS ORDERED:

       9 Submitted           : Granted           9 Denied
       9 Brief time set:
       : Written order forthcoming.



                                                                                       s/N. Chethana Perera
                                                                                      Law Clerk
